Harrison, J.,
delivered the opinion of the court.
This action to recover the value of certain work and materials furnished by the plaintiffs, as plumbers, is before us for the second time. Lambert v. Phillips & Son, 109 Va. 632, 64 S. E. 945.
At the former hearing the law applicable to the facts of the case was fully and clearly stated, and the case remanded for a new trial in accordance with the views then expressed.
"With respect to the second trial, the record of which is now before us for review, it is only necessary to say that, upon careful consideration of the same, we find no error in the trial to the prejudice of the plaintiff in error. The evidence before the jury touching the right of the defendants in error to recover was *617conflicting, and the case was fairly submitted in accordance with the law as already laid down by this court. Under such circumstances, upon well-settled principles, the verdict of the jury cannot be disturbed, and the judgment complained of must, therefore, be aflirmed.

Affirmed.